UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6002



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LARRY CHIN, a/k/a Dallas,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-94-361-A, CA-98-1442-AM)


Submitted:   March 11, 1999                 Decided:   March 18, 1999


Before WIDENER and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Marvin David Miller, Alexandria, Virginia, for Appellant. Rebeca
Hidalgo Bellows, Assistant United States Attorney, Alexandria, Vir-
ginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Larry Chin seeks to appeal the district court’s order denying

his petition filed under 28 U.S.C. § 2241 (1994) and motion filed

28 U.S.C.A. § 2255 (West 1994 & Supp. 1998).   We have reviewed the

record and the district court’s opinion and find no reversible

error. Accordingly, we deny a certificate of appealability and dis-

miss the appeal on the reasoning of the district court.   See United

States v. Chin, Nos. CR-94-361-A; CA-98-1442-AM (E.D. Va. Dec. 9,

1998).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2